Citation Nr: 0921698	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-35 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment beyond January 24, 2005 for 
unauthorized medical treatment rendered at St. Joseph's Mercy 
Health Center from January 24, 2005 through February 14, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to December 
1968. The Appellant is that the surviving spouse of the 
Veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Health Care decision of 
the Department of Veterans Affairs Medical Center (VAMC) in 
North Little Rock, Arkansas.  The Appellant requested a 
Travel Board hearing.  The requested hearing was conducted by 
the undersigned Veterans Law Judge in April 2007.


FINDINGS OF FACT

1.  VA medical opinion rendered in May 2008 states that the 
Veteran was not stable for transfer to the nearest VA 
facility until February 7, 2005.

2.  The evidence of record, which the VAMC did not dispute, 
reflects that St. Joseph's Mercy Health Center sought 
transfer for the Veteran to the VAMC each day until the 
Veteran was discharged, but the VA facility indicated that no 
bed was available for the Veteran and transfer would not be 
accepted.





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical care rendered to the Veteran at St. Joseph's 
Mercy Health Center from January 24, 2005 through February 
14, 2005, are met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was treated in the emergency room at St. Joseph's 
Regional Medical Center on January 24, 2005, and was admitted 
to for hospitalization at that facility.  The VA Medical 
Center (VAMC) authorized payment for the Veteran's emergency 
care on January 24, 2005, but denied payment after that date 
on the basis that the Veteran was stabilized and care after 
that date was not for a continued medical emergency.  38 
C.F.R. § 17.1002 (2008).  

There are two statutory provisions which authorize payment or 
reimbursement of unauthorized private medical care rendered 
to a Veteran, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  
Under 38 U.S.C.A. § 1728, implemented through regulations at 
38 C.F.R. § 7.120, a veteran may be entitled to payment of 
unauthorized medical expenses where rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, to a veteran who has a total disability 
permanent in nature from a service-connected disability  and 
VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise or practical.  The Veteran in this 
case was apparently not in receipt of compensation for any 
service-connected disability.  Payment of the private medical 
expenses at issue under this provision is not applicable.  

Payment or reimbursement of unauthorized private medical care 
rendered to a Veteran may also be authorized under the 
Millennium Health Care Act at 38 U.S.C.A. § 1725, implemented 
by regulations at 38 C.F.R. §§ 17.1000-1008.  There are some 
six prerequisites for payment of unauthorized medical 
expenses under this provision.  The care rendered must have 
been "emergency treatment."  Under both provisions, the 
care furnished must be defined as emergency treatment.  
"Emergency treatment" is defined, for purposes of 
38 U.S.C.A. § 1725, as care rendered in a medical emergency 
of such nature that a prudent layperson would reasonably 
expect that delay in seeking treatment would be hazardous to 
life or health, and further defines emergency care as 
continuing until the Veteran can be transferred safely to a 
VA facility and such facility is capable of accepting such 
transfer."  38 U.S.C.A. § 1725(f)(1)(B).  

The Appellant contended that the Veteran was not stabilized 
as quickly as the VAMC determined, and that a further portion 
of the hospitalization should be considered "emergency" 
treatment.  The Board Remanded the claim in 2008, directing 
that the VAMC accomplish additional development, including 
obtaining medical opinion as to when the Veteran was stable 
enough for transfer.  The Board notes that the initial VAMC 
determination was not based on medical review by a provider, 
but was rather based on a statement in the medical records 
that the adjudicator interpreted as stating that the Veteran 
was stable.  However, the VA physician who reviewed the 
claims file in May 2008 concluded that the Veteran was not 
stable enough for transfer from Hot Springs, Arkansas to the 
VAMC in Little Rock, Arkansas, until February 7, 2005.  
38 U.S.C.A. § 1725.

The Board notes that the medical opinion appears to have 
considered several facts not noted in the initial unfavorable 
VAMC decision.  The Veteran was transfused with approximately 
five units of blood products on January 24, 2005, the day he 
was "stabilized"  After the Veteran "stabilized" on 
January 24, 2005, he underwent esophagogastroduodenoscopy 
(EGD) diagnostic examination on January 25, 2005, which 
showed that the Veteran was actively bleeding from a Mallory-
Weiss tear.  The Veteran remained in the ICU until February 
7, 2005, due to a series of problems, including continuation 
for several days of intubation initiated when the Veteran 
underwent a procedure on February 28, 2005.  

The medical records associated with the claim file include a 
May 2005 statement from SM, a staff member at St. Joseph's.  
SM states that the VA Medical Center advised St. Joseph's 
that it was on diversion, meaning that no emergency or non-
emergency patients would be accepted, on January 25, 2005, 
when St. Joseph's first sought to transfer the Veteran.  The 
May 2005 statement reflects that St. Joseph's called daily 
about a transfer for the Veteran from January 25 through 
January 29, 2005.  On January 29 and January 30, 2005, the VA 
physician advised St. Joseph's that the Veteran was too 
unstable to transfer.  On February 1, the VAMC representative 
stated that the facility was on diversion.  On February 2, 3, 
4, 5, 6, 7, and 8, the VA staff member contacted stated that 
VA was still on diversion.  

A February 9, 2005 statement in the treatment notes reflects 
that St. Joseph's asked VA to expedite a bed for the Veteran.  
St. Joseph's was told that the Veteran was on the waiting 
list for a VA bed.  St. Joseph's was told that VA would 
advise them when a bed became available for the Veteran.  On 
February 13, 2005, St. Joseph's again called VA to attempt to 
transfer the Veteran.  St. Joseph's placed several calls 
regarding transfer.  The Veteran decided he would prefer to 
go home rather than continue to seek transfer to the VAMC.  
The Veteran was discharged the following day, February 14, 
2005.  This evidence establishes that St. Joseph's made 
repeated attempts to transfer the Veteran.  St. Joseph's 
documented a minimum of 20 calls to VA during the Veteran's 
hospitalization seeking transfer on the Veteran's behalf.  
This evidence meets the requirements that a non-VA facility 
at which private medical care is furnished make and document 
reasonable attempts to transfer the Veteran to a VA facility.  
38 U.S.C.A. § 1725(f)(1)(C)(ii)(II).

The VAMC has not provided any evidence that the information 
furnished by St. Joseph's and documented in the Veteran's 
clinical records is incorrect.  The Board cannot Remand this 
claim simply to seek negative evidence, that is, evidence 
from the VAMC to dispute evidence of record supporting the 
Appellant's claim.  Following the 2008 Remand, in the June 
2008 supplemental statement of the case, the VAMC simply re-
stated that no payment of the Veteran's private medical 
expenses beyond the point of stabilization on January 24, 
2005, could be authorized.  The Board notes that the VAMC did 
not explain how this conclusion could be reached, in view of 
the VA medical opinion contradicting such a finding.  The 
VAMC did not provide any evidence that a VA facility was 
capable of accepting a transfer or had accepted a transfer, 
before or after February 7, 2005.  

The preponderance of the evidence supports the Appellant's 
claim.  The appeal must be granted.  As this determination is 
favorable to the Appellant, no further discussion of VA's 
duty to notify or assist the Appellant is required.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The criteria for payment from January 24, 2005 
through February 14, 2005, for unauthorized private treatment 
rendered at St. Joseph's Mercy Health Center are met.


ORDER

Entitlement to payment from January 24, 2005 through February 
14, 2005, for unauthorized private treatment rendered at St. 
Joseph's Mercy Health Center is granted.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


